DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 12-15, 17, 19-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the fillet" and “the noodle region” in lines 11 and 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong (US 20090155082), hereafter referred to as Lamicq (as there are multiple Duong references and Lamicq is another inventor who is unique to this application) for clarity of record in view of Garcia Crespo (US 20140301850) further in view of Fukuno (US 6190128) and further in view of McCaffrey (US 20130052030).
Regarding claim 1, Lamicq discloses an airfoil piece defining a platform and an airfoil section extending from the platform (Fig. 1) the airfoil section having radially inner and outer ends including suction and pressure sides, a leading edge, and a trailing edge that is solid from the suction side to the pressure side and from the radially inner end to the radially outer end (Fig. 1 shows all the aspects of an airfoil, the abstract further states that the system is an airfoil. Figure 1 also shows that the leading and trailing edges have no fluid cooling holes and fluid the trailing edge margin having a trailing edge cutback (Figure 1 item 26, par. 0015).
However, it does not explicitly disclose that the airfoil piece is formed of a ceramic, a fillet joining the platforms with the airfoil, a structural leg between the fillet and the trailing edge cutback, and a noodle region in the fillet. Lamicq and Garcia Crespo are analogous prior art because both describe airfoils to be used in gas turbine engines. Lamicq does not choose a material to be used to create the airfoil, so one of ordinary skill in the art would have to choose a suitable material. Garcia Crespo teaches the use of ceramic based composite materials (specifically a with silicon carbide fibers) in paragraph 0018. Garcia Crespo also states that this material allows the assemblies to be capable of withstanding elevated temperatures without extensive cooling. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a silicon carbide based laminated CMC as the material for the blade of Lamicq because it provides the airfoil to withstand high temperatures without requiring excess cooling.
Lamicq in view of Garcia Crespo and Fukuno are analogous prior art because both describe gas turbine airfoil designs. Fukuno teaches fillets located around the blade at the base of the blade (Col. 1, lines 28-39) to reduce thermal stress caused by high temperatures. Lamicq Figure 1 also shows that the cutback in the trailing edge of the blade is spaced from the base of the airfoil, meaning that any part of the trailing edge that does not have the cutback modification is a structural leg. As the cutback is clearly shown to be spaced from the base, the cutback is spaced from the fillet region. Lamicq further states (Par. 0009) that the blade described would be in the turbine section of the engine, meaning it would face high temperatures. It would have been 
Lamicq in view of Garcia Crespo and further in view of Fukuno and McCaffrey are analogous prior art because both describe vanes made from CMC with fillets at the platform interface. McCaffrey describes that in fillet sections of the CMC airfoil where the airfoil meets the platforms separation of the CMC material occurs and a noodle region can be created by inserting CMC fabric filler into the separation region in order to avoid compromising the structural integrity (Par. 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a noodle region as described in McCaffrey in the stator of Lamicq in view of Garcia Crespo and further in view of Fukuno because the noodle region helps prevent structural failure of the stator where the platform meets the airfoil. As shown in Figure 6 of McCaffrey, the noodle region only exists in the radial areas with the fillet. As described above, the structural legs provide separation between the cutback region and the fillet, so the cutback would be spaced from the noodle region.
Regarding claim 6, Lamicq in view of Garcia Crespo teaches the laminated ceramic matrix composite includes silicon carbide ceramic fibers disposed in a silicon carbide ceramic matrix (Garcia Crespo Par. 0018).
Regarding claim 7, Lamicq in view of Garcia Crespo teaches the ceramic is a laminated ceramic matrix composite (Garcia Crespo Par. 0018).
Regarding claim 8, Lamicq discloses an airfoil piece defining first and second platforms and an airfoil section extending between the platforms (Fig. 1) the airfoil section including suction and pressure sides, a leading edge, and a trailing edge that is solid from the suction side to the pressure side and from the radially inner end to the radially outer end (Fig. 1 shows all the aspects of an airfoil, the abstract further states that the system is an airfoil. Figure 1 also shows that the leading and trailing edges have no fluid cooling holes and fluid cooling is not mentioned in the specification, meaning that the trailing edge is solid (has no holes) from the suction to the pressure side and from the base to the tip) the trailing edge margin having a trailing edge cutback (Figure 1, item 26; Par. 0015).
However, it does not explicitly disclose that the airfoil piece is formed of a ceramic, fillets joining the platforms with the airfoil, structural legs between the fillets and the trailing edge cutback, and noodle regions in the fillets. Lamicq and Garcia Crespo are analogous prior art because both describe airfoils to be used in gas turbine engines. Lamicq does not choose a material to be used to create the airfoil, so one of ordinary skill in the art would have to choose a suitable material. Garcia Crespo teaches the use of ceramic based composite materials (specifically a with silicon carbide fibers) in paragraph 0018. Garcia Crespo also states that this material allows the assemblies to be capable of withstanding elevated temperatures without cooling. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a silicon carbide based laminated CMC as the material for the blade of Lamicq because it provides the airfoil to withstand high temperatures without requiring excess cooling.
Lamicq in view of Garcia Crespo and Fukuno are analogous prior art because both describe gas turbine airfoil designs. Fukuno teaches fillets located around the blade at the base of the blade (Col. 1, lines 28-39) to reduce thermal stress caused by high temperatures. Lamicq Figure 1 also shows that the cutback in the trailing edge of the blade is spaced from the base of 
Lamicq in view of Garcia Crespo and further in view of Fukuno and McCaffrey are analogous prior art because both describe vanes made from CMC with fillets at the platform interface. McCaffrey describes that in fillet sections of the CMC airfoil where the airfoil meets the platforms separation of the CMC material occurs and a noodle region can be created by inserting CMC fabric filler into the separation region in order to avoid compromising the structural integrity (Par. 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a noodle region as described in McCaffrey in the stator of Lamicq in view of Garcia Crespo and further in view of Fukuno because the noodle region helps prevent structural failure of the stator where the platform meets the airfoil. As shown in Figure 6 of McCaffrey, the noodle regions only exists in the radial areas with the fillets. As described above, the structural legs provide separation between the cutback region and the fillets, so the cutback would be spaced from the noodle regions.
Regarding claim 14, Lamicq in view of Garcia Crespo teaches the laminated ceramic matrix composite includes silicon carbide ceramic fibers disposed in a silicon carbide ceramic matrix (Garcia-Crespo Par. 0018).
Regarding claim 15, Lamicq discloses a compressor section, a combustor in fluid communication with the compressor section, and a turbine section in fluid communication with the combustor (Paragraph 0002 describes the structure of the turbine engine) the turbine section including an airfoil piece defining a platform and an airfoil section extending from the platform (Fig. 1 and paragraph 0001 describes that the blade is a turbine blade) the airfoil section including suction and pressure sides, a leading edge, and a trailing edge that is solid from the suction side to the pressure side (Fig. 1) the trailing edge margin having a trailing edge cutback (Figure 1, item 26; Par. 0015).
However, it does not explicitly disclose that the airfoil piece is formed of a ceramic, a fillet joining the platforms with the airfoil, a structural leg between the fillet and the trailing edge cutback, and a noodle region in the fillet. Lamicq and Garcia Crespo are analogous prior art because both describe airfoils to be used in gas turbine engines. Lamicq does not choose a material to be used to create the airfoil, so one of ordinary skill in the art would have to choose a suitable material. Garcia Crespo teaches the use of ceramic based composite materials (specifically a with silicon carbide fibers) in paragraph 0018. Garcia Crespo also states that this material allows the assemblies to be capable of withstanding elevated temperatures without cooling. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a silicon carbide based laminated CMC as the material for the blade of Lamicq because it provides the airfoil to withstand high temperatures without requiring excess cooling.

Lamicq in view of Garcia Crespo and further in view of Fukuno and McCaffrey are analogous prior art because both describe vanes made from CMC with fillets at the platform interface. McCaffrey describes that in fillet sections of the CMC airfoil where the airfoil meets the platforms separation of the CMC material occurs and a noodle region can be created by inserting CMC fabric filler into the separation region in order to avoid compromising the structural integrity (Par. 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a noodle region as described in McCaffrey in the stator of Lamicq in view of Garcia Crespo and further in view of Fukuno because the noodle region helps prevent structural failure of the stator where the platform meets the airfoil. As shown in Figure 6 of McCaffrey, the noodle region only exists in the radial areas .

Claims 4-5, 12-13, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamicq (US 20090155082) in view of Garcia Crespo (US 20140301850) further in view of Fukuno (US 6190128) further in view of McCaffrey (US 20130052030) and further in view of Duong (US 20140112760).
Regarding claim 4, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey teaches the trailing edge cutback includes a radial face (Lamicq Annotated Fig. 1, item 100), an axial face (Annotated Fig. 1, item 101) and a curved corner joining the radial face and the axial face (Annotated Fig. 1 shows a curve joining the two faces). Alternatively, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey does not explicitly describe the exact shape of the cutback, even though the figures appear to show the limitations of the claim. Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey and Duong are analogous prior art because both describe cutbacks in turbine blades to change vibrational patterns. Duong states that CFD analysis is known to be used to determine the optimal modification to the trailing edge to reduce the energy level extracted by the blade and maximize pressure perturbance (Pars. 0057-0059). Both Duong and Lamicq are proposing using trailing edge cutbacks to change a blade’s natural frequencies to prevent unwanted excitation so the analysis presented in Duong would also apply for the system of Lamicq. Because of this, the shaping of the modification of the trailing edge is a result effective variable, with the energy level extracted by the downstream blade and pressure perturbance being the results. It would have been obvious to one having ordinary skill in the art 

    PNG
    media_image1.png
    772
    616
    media_image1.png
    Greyscale
 
Annotated Figure 1
Regarding claim 5, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey teaches the axial face is planar (Annotated Fig. 1, item 101 shows the trailing edge cutback includes first and second opposed radial faces (Lamicq Annotated Fig. 1, items 100 and 102), an axial face (Annotated Fig. 1, item 101) and first and second curved corners joining the first and second radial faces and the axial face (Annotated Fig. 1 shows curves joining each of the faces). Lamicq. Alternatively, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey does not explicitly describe the exact shape of the cutback, even though the figures appear to show the limitations of the claim. Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey and Duong are analogous prior art because both describe cutbacks in turbine blades to change vibrational patterns. Duong states that CFD analysis is known to be used to determine the optimal modification to the trailing edge to reduce the energy level extracted by the blade and maximize pressure perturbance (Pars. 0057-0059). Both Duong and Lamicq are proposing using trailing edge cutbacks to change a blade’s natural frequencies to prevent unwanted excitation so the analysis presented in Duong would also apply for the system of Lamicq. Because of this, the shaping of the modification of the trailing edge is a result effective variable, with the energy level extracted by the downstream blade and pressure perturbance being the results. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the trailing edge cutback have longer flat surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to have the trailing edge cutback have longer flat surfaces for the purpose of optimizing the energy level extracted by the downstream blade and optimizing the pressure perturbance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13 Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey teaches the axial face is planar (Annotated Fig. 1, item 101 shows that at the tip of the curve there is a flat point, which is planar). Alternatively, Lamicq in view of 
Regarding claim 17, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey teaches the trailing edge cutback includes a radial face (Lamicq Annotated Fig. 1, item 100), an axial face (Annotated Fig. 1, item 101) and a curved corner joining the radial face and the axial face (Annotated Fig. 1 shows a curve joining the two faces). 
Regarding claim 20, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey teaches the trailing edge cutback includes a radial face (Lamicq Annotated Fig. 1, item 100), an axial face (Annotated Fig. 1, item 101), a curved corner joining the radial face and the axial face (Annotated Fig. 1 shows a curve joining the two faces) wherein the axial face is planar (Annotated Fig. 1, item 101 shows that at the tip of the curve there is a flat point, which is planar). Alternatively, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey does not explicitly describe the exact shape of the cutback, even though the figures appear to show the limitations of the claim. Lamicq in view of Garcia Crespo and Duong are analogous prior art because both describe cutbacks in turbine blades to change vibrational patterns. Duong states that CFD analysis is known to be used to determine the optimal modification to the trailing edge to reduce the energy level extracted by the blade and maximize pressure perturbance (Pars. 0057-0059). Both Duong and Lamicq are proposing using trailing edge cutbacks to change a blade’s natural frequencies to prevent unwanted excitation so the analysis presented in Duong would also apply for the system of Lamicq. Because of this, the shaping of the modification of the trailing edge is a result effective variable, with the energy level extracted by the downstream blade and pressure perturbance being the results. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the trailing edge cutback have longer flat surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art one would have been motivated to have the trailing edge cutback have longer flat surfaces for the purpose of optimizing the energy level extracted by the downstream blade and optimizing the pressure perturbance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey teaches the radial face is planar (Annotated Figure 1 item 100 shows that the radial face has a point that is flat). Alternatively, Lamicq in view of Garcia 
Regarding claim 22, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey, and further in view of Duong teaches the limitations of claim 4 as shown above. However, it does not explicitly show that the axial face is rounded. Duong states that CFD analysis is known to be used to determine the optimal modification to the trailing edge .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamicq (US 20090155082) in view of Garcia Crespo (US 20140301850) further in view of Fukuno (US 6190128) further in view of McCaffrey (US 20130052030) as applied to claim 1 above, and further in view of Garcia Crespo (US 20140301850), hereafter referred to as GE for clarity of record and to avoid confusion.
Regarding claim 19, Lamicq in view of Garcia Crespo, further in view of Fukuno, and further in view of McCaffrey teaches the limitations of claim 1 as set forth in the above 103 rejection. However, it does not explicitly teach the airfoil section having an internal cooling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	11/18/2021